Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment/Notice of Allowability
1.	Amendment and response filed 2/9/21 to Office Action mailed 9/9/20 is acknowledged. Claims 1-5, 7-22 & 24 are present and under consideration.
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
3.	Claims 1-5, 7-22 & 24 are allowed, subject to the following Examiner’s Amendment.
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given during a telephone interview with Applicants’ Representative Thomas E. Holsten on 2/13/2021.
Amend claims 1, 9, 12, 15 & 22 as follows.
Claim 1, line 38 (penultimate line or last but one line), delete the words - “or active fragment thereof,”.
Claim 9, lines 2-3, 4, 5-6, 8 & 9, delete all 5 occurrences of the words - “or active fragment thereof,”.
Claim 12, line 2, delete the words - “or active fragment thereof,”.
Claim 15, lines bridging 14 & 15, delete the words - “, or active fragment thereof of any one of claims 1-15”.
Claim 22, lines 1, 3 & 4, delete all 3 occurrences of the words “or active fragment thereof,”.
5.	The following is an examiner's statement of reasons for allowance: 
Applicants’ arguments filed with the above response in view of amendment to claims presented here are considered and found to be persuasive. According, all prior rejections are hereby withdrawn. It is further determined based upon the record of the prosecution as a whole that claims 1-5, 7-22 & 24 are unobvious and patentable over prior art of record.
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEKCHAND SAIDHA whose telephone number is (571)272-0940.  The examiner can normally be reached on M-F 8.00-5.30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B Mondesi can be reached on 408 918 7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TEKCHAND SAIDHA/
Primary Examiner, Art Unit 1652                                                                                                                                                                                     
Recombinant Enzymes, 02A65 Remsen Bld.  
400 Dulany Street, Alexandria, VA 22314
Telephone: (571) 272-0940